Citation Nr: 1228271	
Decision Date: 08/16/12    Archive Date: 08/21/12

DOCKET NO.  10-48 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for bilateral knee degenerative joint disease.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel







INTRODUCTION

The Veteran served on active duty from November 1946 to September 1977, and from November 1950 to January 1973.  Personnel records reflect that the Veteran's awards and decorations include the Combat Infantry Badge, the Parachute Badge, the Senior Parachute Badge, and Vietnam Jumps Wings.

This appeal to the Board of Veterans' Appeals (Board) arose from a February 2008 rating decision in which the RO denied service connection for a bilateral knee condition.

Subsequently, in March 2009 and January 2010 rating decisions, the RO denied service connection for bilateral knee degenerative joint disease on the basis that the  Veteran did not submit new and material evidence to reopen his claim.  Following the Veteran's disagreement with the January 2010 decision, in October 2010, the RO issued a statement of the case (SOC) in which it was noted that the Veteran had filed a Notice of Disagreement (NOD) in September 2008, and that, as the original claim for service connection remained pending, there was no new and material evidence requirement to reopen the claim.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in December 2010.

In his substantive appeal, the Veteran indicated his desire to testify during a Board hearing before a Veterans Law Judge in Washington D.C.  However, in March 2012, the Veteran stated in writing that he was unable to attend a hearing, and requested that a decision be rendered based on the evidence already of record.  As such, the Veteran's request for a Board Hearing is deemed withdrawn.  See 38 C.F.R. § 20.702(e) (2011).

In August 2012, a Deputy Vice Chairman granted the motion of the Veteran's representative to advance this appeal on the Board's docket, pursuant to 38 C.F.R.).  38 U.S.C.A. § 7107(a)(2) (West 2002) and § 20.900(c) (2011.


FINDINGS OF FACT

1. All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  Although service treatment records do not document any knee injury or impairment, the Veteran has credibly asserted in-service injury and continuous complaints of knee pain and swelling during and after service, and the medical opinion evidence on the question of whether the Veteran's current bilateral knee degenerative joint disease is etiologically related to service is, at least, in relative equipoise.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for degenerative joint disease of the knees are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Given the favorable disposition of the claim for service connection for bilateral knee degenerative joint disease, the Board finds that all notification and development actions needed to fairly adjudicate the claim have been accomplished.

II. Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007) In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009). 

In the case of any veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  Service-connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  The reasons for granting or denying service-connection in each case shall be recorded in full.  38 U.S.C.A. § 1154(b).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See generally 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Considering the evidence in light of the governing legal authority, and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for bilateral knee degenerative joint disease is warranted.

The Veteran carries a diagnosis of degenerative joint disease of the knees, for which he underwent total knee replacement of the right knee and left knee, in 2004 and 2005, respectively.  However, the remaining questions to be resolved are whether knee injury or disease was incurred or aggravated in service, and whether there exists a nexus between the currently-diagnosed disability and such in-service injury or disease.

The Veteran contends that he injured his knees seeking cover from enemy artillery fire in 1951 when he ran into a jeep, and as a result of parachute jumps.  The Veteran asserts additionally that he did not report these injuries or knee symptoms so that he could stay with his men and continue to jump.  The Veteran's service treatment records are silent as to any injury to the knees, however the Veteran noted arthritis in a May 1971 report of medical history and painful joints in an October 1972 report of medical history.  Personnel records demonstrate that the Veteran earned a Parachute Badge, a Senior Parachute Badge and Vietnam Jumps Wings.  

Included in the claims file are numerous statements from the Veteran's buddies in support of his claim.  In December 2006 statements, the Veteran's buddy J.C. noted that the Veteran had to ascend and descend terrain rapidly with heavy equipment during combat operations.  Another buddy, H.S. reported that he served with the Veteran in Vietnam and he observed that the Veteran's knees swelled to the point that the Veteran could not straighten his legs.  H.S. further noted that the Veteran was reluctant to make his knee problems an issue because he feared he would be physically disqualified from jump status and be reassigned.  

The claims file also includes a statement from C.T., who served as the Veteran's Enlisted Chief of Military Pay in 1968.  C.T. stated that the Veteran's knees swelled after almost any strenuous physical activity.  C.T. reported that the was reluctant to seek medical help because he felt he might lose jump pay.  A statement from D.M. noted that he served with the Veteran in Thailand, and that during their several discussions, it became apparent to him that the Veteran had several injures which did not allow him to participate in normal physical training endeavors.   He stated that he also served with the Veteran between January and May of 1968 when they were both on jump status.  D.M. remembered that the Veteran was trying to keep his condition a secret so he could remain on jump status.  He recalled that the Veteran had severe knee problems during this period of time.  D.M. stated that he did not see the Veteran until 1975 when he observed that the Veteran had trouble walking.  He stated that he saw the Veteran around 1980 and saw that his health was deteriorating at that time.

In a March 2007 statement, the Veteran's buddy T.W. explained that the Veteran injured his knees when he ran from his tent into a jeep while running for cover from an attack.  T.W. noted that the Veteran spoke to him some time later and stated that his knees hurt him but did not know what could be done for his pain beyond the use of painkillers.  

In a statement from the Veteran's sister, E.K., she noted that the Veteran experienced knee pain since his service in Korea and that he experienced serious swelling in his knees while performing his duties in South Vietnam.  

The evidence of record includes a January 2007 letter from Dr. S.K.  In his letter, Dr. S.K. noted the Veteran's reports of bilateral knee pain since his military career.  Dr. S.K. noted that he had reviewed statements from medical personnel and statements from the Veteran's colleagues which confirmed the Veteran's complaints of knee pain while in service.  Dr. S.K. stated that it was his medical opinion that the Veteran's osteoarthritis of the knees was service connected.  

A March 2007 letter from R.T. notes that he first became aware of the severity of the Veteran's knee problems in the early 1980s when he and the Veteran worked together in a Boy Scout program for their sons.  R.T. explained that short walks were challenging to the Veteran and that after camping trips and hikes there were times in which he would have to avoid putting weight on his legs and lie down.  R.T. stated that the Veteran confided in him that his knee symptoms began in the 1950s during combat training in Korea and that he had struggled with knee symptoms since that time.  

In January 2008, the Veteran was afforded a VA examination. The Veteran was found to knee pain and reported its onset as occurring in 1952.  The diagnosis was bilateral degenerative joint disease of the knees.  The VA examiner stated that following examination and review of the Veteran's records, he found that it was less likely than not that the Veteran's degenerative joint disease was caused by or a result of service.  The VA examiner stated as his rationale that there was no diagnosis of degenerative joint disease of the knees made while in service and no documented continuity of medical care for degenerative joint disease in service. 

Although no knee injury or disease was documented in service,  the Veteran is competent to report the occurrence of an in-service injury.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). Here, the Board finds that the Veteran's assertions that he was injured while fleeing an attack and that he sustained injuries landing after parachute jumps are consistent with his service, given the fact that his record demonstrates combat and the awards of two Parachute Badges and Vietnam Jump Wings.  See 38 U.S.C.A. § 1154.  

The Board also notes that the Veteran is competent to report a continuity of symptomatology, which he has essentially reported here.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The Board finds no reason to question the veracity of the Veteran's assertions in this regard.  Indeed, the Veteran's assertions as to continuous knee problems during and since service have been corroborated by statements from former service comrades, who note the Veteran's continuous knee problems throughout service, and by statements from family members and friends who note continuous knee symptoms thereafter.  The Board finds that, collectively, this evidence supports a finding of continuous in- and post-service knee problems, as alleged.  

Moreover, as indicated, the record includes conflicting medical opinions on the question of whether the Veteran's current bilateral knee disability is medically-related to service.

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 1 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  A medical opinion may not be discounted solely because the examiner did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2009)

In this case, the Board finds that, at a minimum, the medical opinion evidence on the question of medical nexus-rendered by physicians-is in relative equipoise

The negative evidence is comprised of the opinion of the January 2008 VA examiner.  Clearly, this opinion was based on examination of the Veteran, and supported by stated rationale.  However, the examiner did not consider the Veteran's assertions that he has suffered continuously with the same knee symptomatology since discharge or the many additional lay observations of record which report the Veteran's continuous in-service and post-service knee symptoms.  Instead, the VA examiner merely stated that the absence of a medical diagnosis during service or for years thereafter made it less likely than not that the Veteran's degenerative joint disease was related to service, discounting the possibility that, as the Veteran asserts, the Veteran purposefully did not seek treatment during service and treated his continuous symptoms of pain on his own for some time thereafter.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (an account in-service injury/treatment and symptomatology, within lay observation, must be considered in the evaluation of claims.)  

The other medical opinion of record is that of Dr. S.K. who noted that he reviewed the lay evidence of record as well as medical statements and that it was his opinion that the Veteran's degenerative joint disease was related to service.  While Dr. S.K. does not provide a specific rationale for his conclusion, he is shown to take into account the Veteran's reports of continuous symptoms.  

The Board finds that, at a minimum, the positive and negative medical opinion evidence is relatively evenly balanced in this case.  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 53-56.

Given the totality of the evidence, and with resolution of all reasonable doubt in the Veteran's favor, the Board concludes that the criteria for service connection for bilateral knee degenerative joint disease are met.


ORDER

Service connection for bilateral knee degenerative joint disease is granted, subject to the legal authority governing the payment of VA compensation.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


